DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Application 16/581,836 filed on 0/25/2019. 
Claims 1-20 are currently pending and examined below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 3-4, 6, 9-11, and 20 recite multiple “by one or more processors”. However, it is unclear if the subsequent “by one or more processors” are the same as the one or more processors that were previously mentioned. The Examiner suggests amending any subsequent reference to the one or more processors as “by the one or more processors” to overcome this rejection. The dependent claims are also rejected based on their dependency. 



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-20 is/are directed towards a statutory category they are directed to either a process, machine, manufacture, or composition of matter (Step 1, Yes). 
Claim 1 recites, in part, the limitations of A method comprising: obtaining […] an initial set of first future values of a first variable at a plurality of future time points; obtaining […] an initial set of second future values of a second variable at the plurality of future time points, wherein the first variable affects the second variable, and the second variable affects the first variable; obtaining […] an initial set of third future values of a third variable at the plurality of future time points, wherein the second variable affects the third variable; and adjusting […] the first future values, the second future values and the third future values based on a target value of the third variable at a first future time point of the plurality of future time points, wherein adjusting the first future values, the second future values and the third future values is performed by using a first time series model, a second time series model and a third time series model. These limitations, individually and in combination, describe or set forth the abstract idea in claim 1. The Examiner notes that the specific limitations that describe or set forth the abstract idea in Step 2A Prong 1 can be identified either individually or in combination (see p. 54 of 2019 Revised Patent Subject Matter Eligibility Guidance). 
Under the broadest reasonable interpretation, the claims recite limitations that can be practically performed in the human mind or by a human using pen and paper. The Examiner notes that “[c]laims can recite a mental process even if they are claimed as being performed on a computer,” and that “courts have found requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind” (see p. 8 of the October 2019 Update: Subject Matter Eligibility). The Examiner also notes that “both product claims (e.g., computer system, computer-readable medium, etc.) and process claims may recite mental processes” (see p. 8 of the October 2019 Update: Subject Matter Eligibility). The mere nominal recitation of the additional elements identified below do not take the claims out of the mental process grouping. Thus, the claims recite a mental process. 
The claims also recite limitations that are considered mathematical calculations. The Examiner notes that “[t]here is not particular word or set of words that indicates a claim recites a mathematical calculation. That is, a claim does not have to recite the word ‘calculating’ in order to be considered a mathematical calculation. For example, a step of ‘determining’ a variable or number using mathematical methods or ‘performing’ a mathematical operation may also be considered mathematical calculation when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation” (see p. 4 of the October 2019 Update: Subject Matter Eligibility).
The claims also recite limitations that are considered a fundamental economic principle or practice (e.g., relating to commerce and economy), commercial interactions, advertising, marketing or sales activities or behaviors, business relations, managing personal behavior or relationships or interactions between people. The Examiner notes that certain activity between a person and a computer may fall within the certain methods of organizing human activity grouping (see p. 5 of the October 2019 Update: Subject Matter Eligibility). 
Therefore, the claims fall under the following enumerated groupings of abstract ideas: mathematical concepts (e.g., mathematical relationships, mathematical formulas or equations, or mathematical calculations), mental processes (e.g., concepts performed in the human mind (including an observation, evaluation, judgment, or opinion)), and/or certain methods of organizing human activity (e.g., fundamental economic principles or practices (including hedging, insurance, mitigating risk), commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)) (Step 2A, Prong 1, Yes). 
Claim 1 recites the additional element(s) of “by one or more processors”. These additional element(s) are recited at a high level of generality, and under the broadest reasonable interpretation are generic processor(s) and/or generic computer component(s) that perform generic computer functions. The generic processor and/or generic computer component limitation(s) are no more than mere instructions to apply the exception using a generic computer component. The additional element(s) are merely used as tools, in their ordinary capacity, to perform the abstract idea. The additional elements amount to adding the words “apply it” with the judicial exception. Merely implementing an abstract idea on generic computers and/or generic computer components does not add integrate the judicial exception or amount significantly more similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. Using a computer to take data, compute a result, and return the result to a user amounts to electronic data query and retrieval—some of the most basic functions of a computer. “[T]he use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent eligible subject matter" (see pp 10-11 of FairWarning IP, LLC. v. Iatric Systems, Inc. (Fed. Cir. 2016)). The additional elements also amount to generally linking the use of the abstract idea to a particular technological environment or field of use. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not integrate the judicial exception into a practical application or add significantly more. Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional elements do not amount to a claim that integrates the judicial exception in to a practical application, nor do they amount to a claim that amounts to significantly more than the abstract idea itself. The additional elements amount no more than a mere instructions to apply the abstract idea using generic computer components. The additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea (Step 2A Prong 2, No). 
In Step 2B, the additional elements also do not amount to significantly more for the same reasons set forth with respect to Step 2A Prong 2. The Examiner notes that revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be reevaluated in Step 2B because the answer will be the same. However, unless an Examiner had previously concluded under revised Step 2A that an additional element was insignificant extra-solution activity, they should reevaluate that conclusion in Step 2B (see 2019 Revised Patent Subject Matter Eligibility Guidance). Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional elements do not amount to a claim that integrates the judicial exception in to a practical application, nor do they amount to a claim that amounts to significantly more than the abstract idea itself. The additional elements amount no more than a mere instructions to apply the abstract idea using generic computer components. The additional elements do not integrate the abstract idea into a practical application or amount to significantly more because they do not impose any meaningful limits on practicing the abstract idea (Step 2B, No). 
Claims 2-11 also recite limitations that are similar to the abstract ideas identified with respect to claim 1 (i.e., mathematical concepts, certain methods of organizing human activities and/or mental processes). Claims 2-11 do not recite any additional elements other than those recited in claim 1. Therefore, for the same reasons set forth with respect to claim 1, claims 2-11 also do not integrate the judicial exception into a practical application or amount to significantly more. 
Claim 12 recites substantially similar limitations as claim 1. Therefore, claim 12 also recites an abstract idea in Step 2A Prong 1. Claim 12 recites the additional elements of “An apparatus comprising: one or more processors; a memory coupled to the one or more processors; a set of computer program instructions stored in the memory and configured to cause, when executed by the one or more processors, the apparatus to implement a method comprising”. However, in Steps 2A Prong 2 and in Step 2B, these additional elements also do not integrate the judicial exception into a practical application or amount to significantly more because they amount to adding the words “apply it” with the judicial exception, mere instructions to implement the idea on a computer, merely using a computer as a tool to perform an abstract idea, and generally linking the use of the judicial exception to a particular technological environment or field of use.
Claims 13-19 also recite limitations that are similar to the abstract ideas identified with respect to claim 12 (i.e., mathematical concepts, certain methods of organizing human activities and/or mental processes). Claims 13-19 do not recite any additional elements other than those recited in claim 12. Therefore, for the same reasons set forth with respect to claim 12, claims 13-19 also do not integrate the judicial exception into a practical application or amount to significantly more. 
Claim 20 recites substantially similar limitations as claim 1. Therefore, claim 20 also recites an abstract idea in Step 2A Prong 1. Claim 20 recites the additional elements of “A computer program product comprising a computer readable storage medium haavign program instructions embodied therewith, wherein the program instructions are executable by one or more processors to implement a method comprising”. However, in Steps 2A Prong 2 and in Step 2B, these additional elements also do not integrate the judicial exception into a practical application or amount to significantly more because they amount to adding the words “apply it” with the judicial exception, mere instructions to implement the idea on a computer, merely using a computer as a tool to perform an abstract idea, and generally linking the use of the judicial exception to a particular technological environment or field of use.

Prior Art
The Examiner notes that after an exhaustive search on the claims, the claims currently overcome prior art. The closest prior art found to date are the following: 
a.	Crowe et al. (US Patent No. 7,251,589 B1) discloses the concept of forecasting based upon time series data. Crowe et al. also discloses the concept of a predicting the demand for a product or service based its sales price and by its advertising expenditures. However, Crowe et al. does not appear to disclose that the first variable affects the second variable, and the second variable affects the first variable, and adjusting the first future values, the second future values, the third future values based on a target value of the third variable at a first future point of the plurality of future time points as claimed. 
b.	Chhabra et al. (US 2017/0220926 A1) discloses the concept of extracting a first time series of one or more historical activities performed by the user from a social media platform server, receiving a second time series of one or more future events from a requestor-computing device (e.g., advertiser), and determining a first set of forecast values and a second set of forecast values based on the first time series and/or the second time series. However, Chhabra et al. does not appear to disclose that the first variable affects the second variable, and the second variable affects the first variable, and adjusting the first future values, the second future values, the third future values based on a target value of the third variable at a first future point of the plurality of future time points as claimed.
c.	Chu et al. (US 2018/0158077 A1) discloses the concept of time series forecasting using a combination of what-if and goal seeking analysis. However, the first and second variables in Chu et al. appear to be independent from each other. Therefore, Chu et al. does not appear to disclose that the first variable affects the second variable, and the second variable affects the first variable as claimed.
d.	Nakazawa (US 2017/0255658 A1) discloses an estimating apparatus that calculates a correlation coefficient of first time-series data with respect to second time-series data on a basis of the first time-series data of a plurality of first indices and the second time-series data of a second index. The estimating apparatus estimates an index having a causality relationship with the second index from among the plurality of first indices, on a basis of characteristics of time-series fluctuations of the correlation coefficients and values of the correlation coefficients. 
e.	Chickering et al. (US 2007/0055477 A1) discloses systems and methods for utilizing statistical models to predict values in a time series. Chickering et al. also detects outliers in time series values. 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAM REFAI whose telephone number is (313)446-4822. The examiner can normally be reached M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAM REFAI/Primary Examiner, Art Unit 3681